                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

ASW LLC,                                               )
                                                       )
       Plaintiff,                                      )
                                                       )
       v.                                              )       CAUSE NO.: 1:18-CV-86-TLS
                                                       )
FREDERICK BISSON, et. al.
                                                       )
       Defendants.                                     )

                                     OPINION AND ORDER

       This matter is before the Court on the parties’ Joint Motion to Administratively Close

Proceedings [ECF No. 18], filed on November 28, 2018. The parties request that the Court

administratively close the case and ask that the Court retain jurisdiction if the Defendants default

on obligations pursuant to the Settlement Agreement. (Joint Mot. ¶¶ 14, 16.)


                                    STANDARD OF REVIEW

       There are at least two kinds of stipulated resolutions of civil actions that parties may

pursue. First, a plaintiff may voluntarily dismiss a civil action by filing a stipulation of dismissal

signed by all parties who have appeared. Fed. R. Civ. P. 41(a)(1)(A)(ii). A stipulation of

dismissal that meets the requirements of Rule 41(a)(1)(A)(ii) is as of right, and deprives the

Court of jurisdiction when filed. Jenkins v. Vill. of Maywood, 506 F.3d 622, 624 (7th Cir. 2007).

Generally, this kind of dismissal is without prejudice unless the parties specify otherwise. Fed. R.

Civ. P. 41(a)(1)(B). Stipulations of dismissal thus provide litigants with a flexible tool to

negotiate their disputes and cease litigation whenever they wish, determining for themselves,

without need to consult the court, when the litigation will terminate and whether the plaintiff will

be precluded from renewing his suit at a future time. The parties can also request under Fed. R.
Civ. P. 41(a)(2) that the Court, within its discretion, dismiss a part of the action but not all of it –

as has happened here, in the parties requesting dismissal of some but not all of the claims.

        Second, the parties may request a consent judgment as a means of concluding the

litigation. While a stipulated dismissal is an agreement by the parties ending the court’s

jurisdiction, a consent judgment is a discretionary exercise by the court of that jurisdiction in the

form of an order that adopts and endorses with the court’s authority the settlement agreement of

private parties. See United States v. Alshabkhoun, 277 F.3d 930, 934 (7th Cir. 2002) (a consent

judgment “is a court order that embodies the terms agreed upon by the parties as a compromise

to litigation”); Schurr v. Austin Galleries of Ill., Inc., 719 F.2d 571, 574 (2d Cir. 1983)

(describing a consent judgment as “an agreement of the parties entered upon the record with the

sanction and approval of the court”). A consent judgment, if granted, thus involves the court in

continued supervision of the terms of a contract, which any party to the contract may enforce by

returning to the court and initiating contempt proceedings. See Kasper v. Bd. of Election

Comm’rs of the City of Chi., 814 F.2d 332, 338 (7th Cir. 1987) (explaining that a consent

judgment is “an exercise of federal power, enforceable by contempt”). As a consent judgment

requires the Court to expend time and resources to supervise a private settlement agreement, in

choosing whether such a judgment should issue, the Court considers: 1) whether the proposed

judgment is consistent with the law, 2) does not harm the legitimate interest of third parties, and

3) is “an appropriate commitment of the court’s limited resources.” Id., at 338. Unlike a

stipulated dismissal, which parties may take as of right, litigants wishing the Court to issue a

consent judgment must argue why the judgment should issue, and cannot expect the Court

unreflectively to endorse their agreement with the full authority of the federal judiciary. See, e.g.,

N.L.R.B. v. Brooke Indus., Inc., 867 F.2d 434, 436 (7th Cir. 1989) (parties were “incorrect to



                                                   2
contend that [the judge had] no choice but to rubber stamp their proposal” by issuing a consent

judgment).

                                             ANALYSIS


       In this case, the parties ask the Court to administratively close the case, pending the

reopening of the case if the parties fail to adhere to the Settlement Agreement. Therefore, the

Court construes the parties’ request as a request for a consent judgment. As stated above, consent

judgments may be granted by the Court if the judgment is consistent with the law, does not harm

third parties, and is an appropriate use of judicial resources. See Kasper, 814 F.2d at 338. The

parties have not provided reasons why a consent judgment is more appropriate in this case than a

stipulated dismissal, and no reason why a consent judgment would be an “appropriate

commitment of the court’s limited resources.” Id.

       Thus, the Court TAKES UNDER ADVISEMENT the parties’ Joint Motion to

Administratively Close Proceedings [ECF No. 18]; and orders that, by January 7, 2019, the

parties either file a stipulated dismissal as of right pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

dismissing the entire action and signed by all the parties’ representatives, or brief for the Court

why a consent judgment would be consistent with the law, would not cause harm to the

legitimate interest of third parties, and is an appropriate commitment of the court’s limited

resources.


       SO ORDERED on December 7, 2018.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                   3
